In a proceeding pursuant to Judiciary Law § 475 to fix its retaining lien and charging lien, the petitioner appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Nassau County (Bucaria, J.), entered August 22, 1996, which, inter alia, fixed its retaining lien and charging lien in the principal sum of $15,000.
Ordered that the judgment is affirmed, with costs.
In the absence of a written agreement as to attorney’s fees, the petitioner law firm is entitled to compensation for the services it rendered on a quantum meruit basis (see, Jacobson v Sassower, 66 NY2d 991). The determination of whether legal *672fees are reasonable under the circumstances is a matter within the sound discretion of the trial court (see, Matter of Freeman, 34 NY2d 1, 9-10; Chernofsky & DeNoyelles v Waldman, 212 AD2d 566). The court’s determination fixing the retaining lien and charging lien at $15,000 for legal services rendered in the absence of any written agreement is supported by the record. Mangano, P. J., Copertino, Florio and McGinity, JJ., concur.